                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 CHARLES C. MCPHERSON,                             )
                                                   )
         Plaintiff,                                )       NO. 3:20-cv-00384
                                                   )
 v.                                                )       JUDGE CAMPBELL
                                                   )       MAGISTRATE JUDGE NEWBERN
 VIGNOBLES SULLIVAN, LLC                           )
                                                   )
         Defendant.                                )

                                           MEMORANDUM

        Pending before the Court is Defendant Vignobles Sullivan LLC’s Partial Motion to

Dismiss (Doc. No. 12) seeking to dismiss Plaintiff’s defamation claim. Plaintiff Charles C.

McPherson filed a response (Doc. No. 16) and Defendant filed a reply (Doc. No. 19).

                                      I.      BACKGROUND

        The instant motion seeks dismissal of Plaintiff’s defamation claim. The Court, therefore,

limits its discussion of the facts alleged to those relevant to that claim.

        As alleged in the Amended Complaint (Doc. No. 9) Plaintiff worked as President of

Vignobles Sullivan, LLC (“Vignobles”), a wine importer, for approximately eleven months in

2019. (Id., ¶¶ 13, 40). Plaintiff was fired, without explanation, on November 14, 2019. (Id., ¶¶ 40,

41). On or about November 14, 2019, Tom Sullivan, owner of Vignobles, told Andrew Trottier,

a Vignobles regional sales manager, that Plaintiff had been “dishonest” with him. (Id., ¶¶ 7, 23,

47). Plaintiff alleges, “In the relatively small wine import business … the publication of [his]

abrupt termination and that he had been dishonest with Tom Sullivan significantly damages [his]

reputation and has adversely affected his ability to obtain other roles in the industry.” (Id., ¶ 48).

Since his termination, Plaintiff has “had trouble reaching” at least one wholesale distributor with




      Case 3:20-cv-00384 Document 27 Filed 12/22/20 Page 1 of 6 PageID #: 160
whom he had previously done business and has generally “struggled to rebuild” relationships with

distributors and other businesses within the wine industry. (Id., ¶¶ 49, 50).

       Plaintiff filed this case asserting a number of claims arising out of his employment with

Vignobles, including a claim for defamation that is at issue here.

                                II.     STANDARD OF REVIEW

       For purposes of a motion to dismiss, the Court must take all of the factual allegations in

the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face. Id. A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Id. Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice. Id. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief. Id. at 679. A legal conclusion, including one couched as a factual allegation, need not be

accepted as true on a motion to dismiss, nor are mere recitations of the elements of a cause of

action sufficient. Id. at 678; Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010);

Abriq v. Hall, 295 F. Supp. 3d 874, 877 (M.D. Tenn. 2018). Moreover, factual allegations that are

merely consistent with the defendant’s liability do not satisfy the claimant’s burden, as mere

consistency does not establish plausibility of entitlement to relief even if it supports the possibility

of relief. Iqbal, 556 U.S. at 678.

       In determining whether a complaint is sufficient under the standards of Iqbal and its

predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it may

be appropriate to “begin [the] analysis by identifying the allegations in the complaint that are not



                                                   2

    Case 3:20-cv-00384 Document 27 Filed 12/22/20 Page 2 of 6 PageID #: 161
entitled to the assumption of truth.” Iqbal, 556 U.S. at 680. Identifying and setting aside such

allegations is crucial, because they simply do not count toward the plaintiff’s goal of showing

plausibility of entitlement to relief. As suggested above, such allegations include “bare assertions,”

formulaic recitation of the elements, and “conclusory” or “bald” allegations. Id. at 681. The

question is whether the remaining allegations – factual allegations, i.e., allegations of factual

matter – plausibly suggest an entitlement to relief. Id. If not, the pleading fails to meet the standard

of Fed. R. Civ. P. 8 and thus must be dismissed under Rule 12(b)(6). Id. at 683.

                                          III.    ANALYSIS

        To plead defamation, the plaintiff must allege that (1) a party published a statement; (2)

with knowledge that the statement was false and defaming to the other or with reckless disregard

for the truth of the statement; or (3) with negligence in failing to ascertain the truth of the statement.

Sullivan v. Baptist Mem’l Hosp., 995 S.W.2d 569, 571 (Tenn. 1999) (citing Restatement (Second)

of Torts § 580 B (1977)). “In Tennessee, communications among agents of the same corporation

made within the scope and course of their employment relative to duties performed for that

corporation are not to be considered as statements communicated or publicized to third persons.”.

Sikoski v. Eaton Leaonard USA, No. 3:05-0641, 2005 WL 3079075 at *1 (M.D. Tenn. Nov. 16,

2005) (dismissing defamation claim when plaintiff did not allege statements were communicated

to anyone outside the defendant corporation). “It is well-settled that no publication occurs when

only intra-corporate communications exist as evidenced by the Tennessee Supreme Court stating,

‘it is announced that communication between officers and agents of a corporation … is not

publication of a libelous matter.” Siegfried v. Grand Krewe of Sphinx, No. W2002-02246-COA-

R3-CV, 2003 WL 22888908, at *2 (Tenn. Ct. App. Dec. 2, 2003). “The rationale behind such a

rule is that publication requires ‘the communication of a defamatory matter to a third person’ and



                                                    3

    Case 3:20-cv-00384 Document 27 Filed 12/22/20 Page 3 of 6 PageID #: 162
‘communication among agents of the same corporation … are not to be considered as statements

communicated or publicized to third persons.’” Id. (quoting Sullivan, 995 S.W.2d at 572).

          Plaintiff acknowledges that the intra-corporate communication from Sullivan to Trottier

does not constitute publication for purposes of his defamation claim. (Doc. No. 16 at 3, n.1). He

argues, however, that “a court can infer from his allegations that an agent of Vignobles has

published to third parties that [he] was abruptly terminated because of his dishonesty, which is

false.”

          The relevant allegations in the Amended Complaint are as follows:

            47. On or about November 14, Andrew Trottier told McPherson that
                Sullivan had informed him that McPherson has been “dishonest” with
                Tom. This statement was false.

            48. In the relatively small wine import business, which is built on
                relationships, publication of McPherson’s abrupt termination and that he
                had been dishonest with Tom Sullivan significantly damages
                McPherson’s reputation and has adversely affected his ability to obtain
                other roles in the industry.

(Am. Compl., Doc. No. 9). Plaintiff repeats these allegations in the defamation charge with slight

alterations:

            87. On or before November 14, Sullivan told Andrew Trottier that
                McPherson had been dishonest with Sullivan.

            90. In the relatively small wine import business, which is built on
                relationships, publication of McPherson’s abrupt termination, coupled
                with the false statement to McPherson’s replacement that McPherson
                was dishonest, has significantly damaged McPherson’s reputation and
                has adversely affected his ability to obtain other roles in the industry.

            92. VS has published false statements about McPherson’s character within
                the wine industry with the knowledge that the statement was false and
                defamatory, or with reckless disregard for the truth of the statement or
                negligence in failing to ascertain the truth of the statement.

(Id.).



                                                 4

     Case 3:20-cv-00384 Document 27 Filed 12/22/20 Page 4 of 6 PageID #: 163
        These allegations are insufficient to allege Defendant published a false statement to third

parties. While Plaintiff has clearly alleged that Sullivan told Trottier that Plaintiff was “dishonest,”

the Court cannot infer from the allegations in the complaint that the alleged defamatory statement

was communicated outside the company. Plaintiff has alleged that Empire Distributors learned of

his termination, perhaps even his “abrupt” termination, but he does not allege that the fact of his

termination was false. The threadbare recitation of the elements of the cause of action – that

Defendant “published false statements about McPherson’s character with the wine industry with

knowledge that the statement was false and defamatory” – is insufficient under the standard

articulated in Iqbal to state a claim for defamation. 556 U.S. at 678. Accordingly, Plaintiff’s

defamation claim will be dismissed. See Woods v. Helmi, 758 S.W.2d 219, 223 (Tenn. Ct. App.

1988) (“It is an elementary rule in this state that publication is an essential element of a libel action

without which a complaint must be dismissed.”).

        The cases cited by Plaintiff do not compel a different result. In each of these cases the

plaintiff has alleged facts showing publication to a third-party. Bohler v. City of Fairview, Case

No. 3:17-cv-1372 (M.D. Tenn. Nov. 5, 2018) (former police officers published allegedly false

statements about the plaintiff in affidavits as part of litigation regarding their termination from the

police department); Lagan v. Windle, Case No. 2:19-cv-50, 2020 WL 2494457 (M.D. Tenn. May

13, 2020) (statements that defendant was an “Irish gangster” and “thief” who “should be

prosecuted” were published online and in a newspaper); Natali v. Wells Fargo Bank, Nat. Ass’n,

No. 3:12-cv-1281, 2013 WL 1873360 (M.D. Tenn. May 3, 2013) (plaintiff alleged her former

manager made false statements to her subsequent employer that resulted in her termination);

Wyndham Vacation Resorts, Inc. v. Wesley Fin. Grp., LLC, No. 3:12-cv-559, 2013 WL 785938 at

*8 (M.D. Tenn. Feb. 28, 2013) (statements suggesting defendants were involved in “criminal



                                                   5

    Case 3:20-cv-00384 Document 27 Filed 12/22/20 Page 5 of 6 PageID #: 164
activities as well as deceptive and fraudulent business practices” were published in a letter and

email sent to “timeshare owners”).

                                     IV.   CONCLUSION

       For the reasons stated herein, Plaintiff’s claim for defamation (Count Five) will be

DISMISSED. An appropriate Order will enter.


                                                    ____________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                               6

    Case 3:20-cv-00384 Document 27 Filed 12/22/20 Page 6 of 6 PageID #: 165
